DETAILED ACTION
Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following addresses applicant’s remarks/amendments dated 18th July, 2022.  Claim(s) 1, 9, 12, and 17 were amended; Claim(s) 7-8, and 16 were cancelled, and No Claim(s) were added.  Therefore, Claim(s) 1-6, 9-15, and 17-19 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (KR) 10-2018-0034643 filed on 26th March, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021, 01/31/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments (Remarks Pg. 8-9) with respect to the rejection of Claim(s) 1-7, and 9-19 have been fully considered but are moot since the amendments to the limitations will require a new search and examination based on a change of scope in the claims, wherein either new prior art or current prior art on record, viewed in light of the amendments, will be searched.

Applicant’s arguments (Remarks Pg. 10) with respect to the cancellation of Claim(s) 8; have been fully considered; therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9-15 and, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Visser (US 2012/0020485 A1) in view of Versteeg (US 2012/0239191 A1).
Referring to Claim 1, Visser teaches an electronic device ([0005]: a mobile wireless handset or headset, a walkie-talkie, a two-way radio, a car-kit, or another communications device […] portable audio sensing devices (e.g., smartphones, handsets, and/or headsets); [0070]: apparatus A100 ) comprising:
a first microphone array ([0061]: one of two-microphone array MC10 and MC20) including a plurality of microphones ([0070]: each of microphones ML10, ML20, MR10, and MR20) configured to generate first signals related to a first sound in response to the first sound from a sound source ([0069]: multichannel signal SL10, SL20 produced by left microphone array R100L and information from a multichannel signal SR10, SR20 produced by right microphone array R100R, to produce an output audio signal SO10);
a processor ([0159]: (e.g., apparatus A100, A110, A120, A130, A140, A210, A220, A300, and MF100) may be implemented in whole or in part as one or more sets of instructions arranged to execute on one or more fixed or programmable arrays of logic elements, such as microprocessors, embedded processors, IP cores, digital signal processors, FPGAs (field-programmable gate arrays), ASSPs (application-specific standard products), and ASICs (application-specific integrated circuits). Any of the various elements of an implementation of an apparatus as disclosed herein may also be embodied as one or more computers (e.g., machines including one or more arrays programmed to execute one or more sets or sequences of instructions, also called "processors"), and any two or more, or even all, of these elements may be implemented within the same such computer or computers) configured to generate a first result related to a first direction to the sound source from a first reference position among first positions at which the first sound is received by the plurality of microphones based on second signals corresponding to a second sound received from the sound source at second positions separated from the first positions and the first signals, and generate a second result related to a distance to the sound source based on information on a second direction from a second reference position among the second positions to the sound source and the first result ([0082]: perform one or more processing operations on the signals produced by the microphones to produce the corresponding multichannel signal. For example, FIG. 8A shows a block diagram of an implementation R200R of array R100R that includes an audio preprocessing stage AP10 configured to perform one or more such operations, which may include (without limitation) impedance matching, analog-to-digital conversion, gain control, and/or filtering in the analog and/or digital domains to produce a multichannel signal in which each channel is based on a response of the corresponding microphone to an acoustic signal; [0085]: A100 that includes instances DC10L and DC10R of a direction indication calculator. Calculator DC10L calculates a direction indication DI10L for the multichannel signal (including left channels SL10 and SL20) produced by left microphone array R100L, and calculator DC10R calculates a direction indication DI10R for the multichannel signal (including right channels SR10 and SR20) produced by right microphone array R100R; ([0086]: Each of the direction indications DI10L and DI10R indicates a direction of arrival (DOA) of a sound component of the corresponding multichannel signal relative to the corresponding array. Depending on the particular implementation of calculators DC10L and DC10R, the direction indicator may indicate the DOA relative to the location of the inner microphone, relative to the location of the outer microphone, or relative to another reference point on the corresponding array axis that is between those locations (e.g., a midpoint between the microphone locations)).
Visser doesn’t explicitly teach a movement detection circuit configured to, in response to the plurality of microphones moving from the first positions to the second positions over time, generate movement data related to a movement of the plurality of microphones, wherein the movement detection circuit comprises an acceleration sensor, and wherein the acceleration sensor is configured to calculate a movement distance and a movement direction of the plurality of microphones between the first positions and the second positions over the time to generate the movement data.
Versteeg teaches a movement detection circuit configured to, in response to the plurality of microphones moving from the first positions to the second positions over time, generate movement data related to a movement of the plurality of microphones, wherein the movement detection circuit comprises an acceleration sensor, and wherein the acceleration sensor is configured to calculate a movement distance and a movement direction of the plurality of microphones between the first positions and the second positions over the time to generate the movement data ([00259]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Visser with the invention of Versteeg in order to have a movement detection circuit configured to, in response to the plurality of microphones moving from the first positions to the second positions over time, generate movement data related to a movement of the plurality of microphones, wherein the movement detection circuit comprises an acceleration sensor, and wherein the acceleration sensor is configured to calculate a movement distance and a movement direction of the plurality of microphones between the first positions and the second positions over the time to generate the movement data for the purpose of providing detection information of measuring operation in movement .  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 2, Visser teaches the electronic device of claim 1, wherein the processor is further configured to calculate a difference between times at which the first sound is received at the first positions based on waveforms of the first signals to generate the first result ([0099]: direction calculators DC10L and DC10R may be implemented to estimate the DOA of a source using a phase-difference-based method that is based on a difference between phases of different channels of the multichannel signal. Such methods include techniques that are based on a cross-power-spectrum phase (CPSP) of the multichannel signal (e.g., of an audio-frequency component of the multichannel signal), which may be calculated by normalizing each element of the cross-power-spectral-density vector by its magnitude. Examples of such techniques include generalized cross-correlation with phase transform (GCC-PHAT) and steered response power-phase transform (SRP-PHAT), which typically produce the estimated DOA in the form of a time difference of arrival.).

Referring to Claim 3, Visser teaches the electronic device of claim 1, wherein the processor is further configured to calculate a target position ([0060]: a user's mouth) that matches one of positions on a path along the second direction from the second reference position among positions on a path along the first direction from the first reference position to generate the second result based on a distance between the first reference position and the target position ([0085]: FIG. 9A shows a block diagram of an implementation A110 of apparatus A100 that includes instances DC10L and DC10R of a direction indication calculator. Calculator DC10L calculates a direction indication DI10L for the multichannel signal (including left channels SL10 and SL20) produced by left microphone array R100L, and calculator DC10R calculates a direction indication DI10R for the multichannel signal (including right channels SR10 and SR20) produced by right microphone array R100R).

Referring to Claim 4, Visser teaches the electronic device of claim 1, further comprising a communication circuit ([0005]: communication channel) configured to communicate with a set of external devices that are spatially separated from a set of the electronic devices ([0005]: The channel may be provided, for example, by a mobile wireless handset or headset), wherein the second positions correspond to positions at which the second sound is received by microphones included in a second microphone array of the external device ([0074]: FIG. 4A shows a horizontal cross-section of a right-side instance ECR10 of an earcup that includes microphones MR10 and MR20 and a loudspeaker LSR10 that is arranged to produce an acoustic signal to the user's ear (e.g., from a signal received wirelessly or via a cord to a media playback or streaming device);   Fig. 25A-25B; [0121]-[0122]: positions A, B, CL, DL, EL, FL, and GL are in coronal planes (i.e., planes parallel to the midcoronal plane as shown) that are closer to the central exit point than microphone ML20 is (e.g., as illustrated with respect to position FL)).

Referring to Claim 5, Visser teaches the electronic device of claim 4, wherein the communication circuit is further configured to receive the second signals and the information of the second direction from the external device for the processor ([0074]: FIG. 4A shows a horizontal cross-section of a right-side instance ECR10 of an earcup that includes microphones MR10 and MR20 and a loudspeaker LSR10 that is arranged to produce an acoustic signal to the user's ear (e.g., from a signal received wirelessly or via a cord to a media playback or streaming device); [0137]: each of microphones ML10, ML20, MR10, and MR20 is unidirectional and oriented toward a frontal direction of the user. In such an implementation, direction calculator DC10L is configured to indicate whether the DOA of a sound component of the signal received by array R100L falls within a first specified range (the spatial area indicated in FIG. 29A as pickup cone LF10), and direction calculator DC10R is configured to indicate whether the DOA of a sound component of the signal received by array R100R falls within a second specified range (the spatial area indicated in FIG. 29B as pickup cone RF10)).

Referring to Claim 6, Visser teaches the electronic device of claim 4, wherein the communication circuit is further configured to transmit the first signals and the first result to the external device and receive the information of the second direction from the external device based on the first signals and the second signals ([0149]: Chip/chipset CS10 may also include processing elements of arrays R100L and R100R (e.g., elements of audio preprocessing stage AP10). Chip/chipset CS10 includes a receiver, which is configured to receive a radio-frequency (RF) communications signal and to decode and reproduce an audio signal encoded within the RF signal, and a transmitter, which is configured to encode an audio signal that is based on a processed signal produced by apparatus A100 (e.g., output signal SO10) and to transmit an RF communications signal that describes the encoded audio signal; [0150]: device may be configured to transmit and receive voice communications data wirelessly via one or more encoding and decoding schemes (also called "codecs")).

Referring to Claim 7, (canceled).

Referring to Claim 8, (canceled).

Referring to Claim 9, Vissar teaches the electronic device of claim 1, wherein the processor is further configured to obtain information of the second positions, based on the information of the first positions and the movement data ([0157]: a multi-microphone processing system may include achieving ten to twelve dB in overall noise reduction, preserving voice level and color during movement of a desired speaker, obtaining a perception that the noise has been moved into the background instead of an aggressive noise removal, dereverberation of speech, and/or enabling the option of post-processing for more aggressive noise reduction).

Referring to Claim 10, Visser teaches the electronic device of claim 1, wherein the first result and the second result are referred to for measuring a position of the sound source ([0121]: Several different examples of positions for voice microphone MC10 during a use of apparatus A100 are shown by labeled circles in FIG. 25A. In position A, voice microphone MC10 is mounted in a visor of a cap or helmet. In position B, voice microphone MC10 is mounted in the bridge of a pair of eyeglasses, goggles, safety glasses, or other eyewear. In position CL or CR, voice microphone MC10 is mounted in a left or right temple of a pair of eyeglasses, goggles, safety glasses, or other eyewear. In position DL or DR, voice microphone MC10 is mounted in the forward portion of a headset housing that includes a corresponding one of microphones ML10 and MR10. In position EL or ER, voice microphone MC10 is mounted on a boom that extends toward the user's mouth from a hook worn over the user's ear. In position FL, FR, GL, or GR, voice microphone MC10 is mounted on a cord that electrically connects voice microphone MC10, and a corresponding one of noise reference microphones ML10 and MR10, to the communications device).

Referring to Claim 11, Visser teaches the electronic device of claim 1, wherein a first error between a measurement position of the sound source measured based on the first result and the second result and an actual position of the sound source is smaller than a second error between an estimated position of the sound source estimated only based on the first signals and the actual position of the sound source ([0098]: Direction indication calculators DC10L and DC10R may also be implemented to obtain a DOA estimate by directly using a BSS unmixing matrix W and the microphone spacing. Such a technique may include estimating the source DOA (e.g., for each source-microphone pair) by using back-projection of separated source signals, using an inverse (e.g., the Moore-Penrose pseudo-inverse) of the unmixing matrix W, followed by single-source DOA estimation on the back-projected data. Such a DOA estimation method is typically robust to errors in microphone gain response calibration).

Referring to Claim 12, Visser teaches an electronic device ([0005]: a mobile wireless handset or headset, a walkie-talkie, a two-way radio, a car-kit, or another communications device […] portable audio sensing devices (e.g., smartphones, handsets, and/or headsets); [0070]: apparatus A100 ) comprising:
a first microphone array ([0061]: one of two-microphone array MC10 and MC20) including a first plurality of microphones ([0070]: each of microphones ML10, ML20, MR10, and MR20) configured to generate first signals related to a first sound in response to the first sound from a sound source ([0069]: multichannel signal SL10, SL20 produced by left microphone array R100L and information from a multichannel signal SR10, SR20 produced by right microphone array R100R, to produce an output audio signal SO10);
a first communication circuit ([0005]: communication channel) configured to receive second signals corresponding to a second sound received from the sound source at second positions spatially separated from first positions at which the first sound is received by the first plurality of microphones, and receive information on a first direction from the second positions to the sound source ([0074]: FIG. 4A shows a horizontal cross-section of a right-side instance ECR10 of an earcup that includes microphones MR10 and MR20 and a loudspeaker LSR10 that is arranged to produce an acoustic signal to the user's ear (e.g., from a signal received wirelessly or via a cord to a media playback or streaming device); [0137]: each of microphones ML10, ML20, MR10, and MR20 is unidirectional and oriented toward a frontal direction of the user. In such an implementation, direction calculator DC10L is configured to indicate whether the DOA of a sound component of the signal received by array R100L falls within a first specified range (the spatial area indicated in FIG. 29A as pickup cone LF10), and direction calculator DC10R is configured to indicate whether the DOA of a sound component of the signal received by array R100R falls within a second specified range (the spatial area indicated in FIG. 29B as pickup cone RF10));
a first processor ([0159]: (e.g., apparatus A100, A110, A120, A130, A140, A210, A220, A300, and MF100) may be implemented in whole or in part as one or more sets of instructions arranged to execute on one or more fixed or programmable arrays of logic elements, such as microprocessors, embedded processors, IP cores, digital signal processors, FPGAs (field-programmable gate arrays), ASSPs (application-specific standard products), and ASICs (application-specific integrated circuits). Any of the various elements of an implementation of an apparatus as disclosed herein may also be embodied as one or more computers (e.g., machines including one or more arrays programmed to execute one or more sets or sequences of instructions, also called "processors"), and any two or more, or even all, of these elements may be implemented within the same such computer or computers) configured to generate a first result related to a second direction from the first positions to the sound source based on the first signals and the second signals, and generate a second result related to a first distance to the sound source based on the first result and the information of the first direction, wherein the first microphone array, the first communication circuit, and the first processor are included in a first device set ([0082]: perform one or more processing operations on the signals produced by the microphones to produce the corresponding multichannel signal. For example, FIG. 8A shows a block diagram of an implementation R200R of array R100R that includes an audio preprocessing stage AP10 configured to perform one or more such operations, which may include (without limitation) impedance matching, analog-to-digital conversion, gain control, and/or filtering in the analog and/or digital domains to produce a multichannel signal in which each channel is based on a response of the corresponding microphone to an acoustic signal; [0085]: A100 that includes instances DC10L and DC10R of a direction indication calculator. Calculator DC10L calculates a direction indication DI10L for the multichannel signal (including left channels SL10 and SL20) produced by left microphone array R100L, and calculator DC10R calculates a direction indication DI10R for the multichannel signal (including right channels SR10 and SR20) produced by right microphone array R100R; ([0086]: Each of the direction indications DI10L and DI10R indicates a direction of arrival (DOA) of a sound component of the corresponding multichannel signal relative to the corresponding array. Depending on the particular implementation of calculators DC10L and DC10R, the direction indicator may indicate the DOA relative to the location of the inner microphone, relative to the location of the outer microphone, or relative to another reference point on the corresponding array axis that is between those locations (e.g., a midpoint between the microphone locations)).
Visser doesn’t explicitly teach a movement detection circuit configured to, in response to the first plurality of microphone moving from the first position to third positions over time, generate movement data related to a movement of the first plurality of microphones, wherein the movement detection circuit comprises an acceleration sensor, and wherein the acceleration sensor is configured to calculate a movement distance and a movement direction of the first plurality of microphones between the first positions and the third positions over the time to generate the movement data.
Versteeg teaches a movement detection circuit configured to, in response to the first plurality of microphone moving from the first position to third positions over time, generate movement data related to a movement of the first plurality of microphones, wherein the movement detection circuit comprises an acceleration sensor, and wherein the acceleration sensor is configured to calculate a movement distance and a movement direction of the first plurality of microphones between the first positions and the third positions over the time to generate the movement data ([00259]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Visser with the invention of Versteeg in order to have a movement detection circuit configured to, in response to the first plurality of microphone moving from the first position to third positions over time, generate movement data related to a movement of the first plurality of microphones, wherein the movement detection circuit comprises an acceleration sensor, and wherein the acceleration sensor is configured to calculate a movement distance and a movement direction of the first plurality of microphones between the first positions and the third positions over the time to generate the movement data for the purpose of providing detection information of measuring operation in movement .  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 13, Visser teaches the electronic device of claim 12, further comprising:
a second microphone array ([0061]: one of two-microphone array MC10 and MC20) including a second plurality of microphones ([0070]: each of microphones ML10, ML20, MR10, and MR20) configured to generate the second signals in response to the second sound at the second positions ([0069]: multichannel signal SL10, SL20 produced by left microphone array R100L and information from a multichannel signal SR10, SR20 produced by right microphone array R100R, to produce an output audio signal SO10);
a second communication circuit ([0005]: communication channel) configured to transmit the generated second signals to the first communication circuit and receive the first signals generated by the first plurality of microphones from the first communication circuit ([0149]: Chip/chipset CS10 may also include processing elements of arrays R100L and R100R (e.g., elements of audio preprocessing stage AP10). Chip/chipset CS10 includes a receiver, which is configured to receive a radio-frequency (RF) communications signal and to decode and reproduce an audio signal encoded within the RF signal, and a transmitter, which is configured to encode an audio signal that is based on a processed signal produced by apparatus A100 (e.g., output signal SO10) and to transmit an RF communications signal that describes the encoded audio signal; [0150]: device may be configured to transmit and receive voice communications data wirelessly via one or more encoding and decoding schemes (also called "codecs"));
a second processor ([0159]: (e.g., apparatus A100, A110, A120, A130, A140, A210, A220, A300, and MF100) may be implemented in whole or in part as one or more sets of instructions arranged to execute on one or more fixed or programmable arrays of logic elements, such as microprocessors, embedded processors, IP cores, digital signal processors, FPGAs (field-programmable gate arrays), ASSPs (application-specific standard products), and ASICs (application-specific integrated circuits). Any of the various elements of an implementation of an apparatus as disclosed herein may also be embodied as one or more computers (e.g., machines including one or more arrays programmed to execute one or more sets or sequences of instructions, also called "processors"), and any two or more, or even all, of these elements may be implemented within the same such computer or computers) configured to generate a third result related to the first direction based on the generated second signals and the received first signals, wherein the second microphone array, the second communication circuit, and the second processor are included in a second device set that is physically independent of the first device set ([0082]: perform one or more processing operations on the signals produced by the microphones to produce the corresponding multichannel signal. For example, FIG. 8A shows a block diagram of an implementation R200R of array R100R that includes an audio preprocessing stage AP10 configured to perform one or more such operations, which may include (without limitation) impedance matching, analog-to-digital conversion, gain control, and/or filtering in the analog and/or digital domains to produce a multichannel signal in which each channel is based on a response of the corresponding microphone to an acoustic signal; [0085]: A100 that includes instances DC10L and DC10R of a direction indication calculator. Calculator DC10L calculates a direction indication DI10L for the multichannel signal (including left channels SL10 and SL20) produced by left microphone array R100L, and calculator DC10R calculates a direction indication DI10R for the multichannel signal (including right channels SR10 and SR20) produced by right microphone array R100R; ([0086]: Each of the direction indications DI10L and DI10R indicates a direction of arrival (DOA) of a sound component of the corresponding multichannel signal relative to the corresponding array. Depending on the particular implementation of calculators DC10L and DC10R, the direction indicator may indicate the DOA relative to the location of the inner microphone, relative to the location of the outer microphone, or relative to another reference point on the corresponding array axis that is between those locations (e.g., a midpoint between the microphone locations)).

Referring to Claim 14, Visser teaches the electronic device of claim 13, wherein the second communication circuit is further configured to transmit the third result as the information of the first direction to the first communication circuit and receive the first result from the first communication circuit, wherein the second processor is further configured to generate a fourth result related to a second distance to the sound source based on the third result and the received first result ([0149]: Chip/chipset CS10 may also include processing elements of arrays R100L and R100R (e.g., elements of audio preprocessing stage AP10). Chip/chipset CS10 includes a receiver, which is configured to receive a radio-frequency (RF) communications signal and to decode and reproduce an audio signal encoded within the RF signal, and a transmitter, which is configured to encode an audio signal that is based on a processed signal produced by apparatus A100 (e.g., output signal SO10) and to transmit an RF communications signal that describes the encoded audio signal; [0150]: device may be configured to transmit and receive voice communications data wirelessly via one or more encoding and decoding schemes (also called "codecs")).

Referring to Claim 15, Visser teaches the electronic device of claim 14, wherein the first result, the second result, the third result, and the fourth result are referred to for measuring a position of the sound source ([0082]: perform one or more processing operations on the signals produced by the microphones to produce the corresponding multichannel signal. For example, FIG. 8A shows a block diagram of an implementation R200R of array R100R that includes an audio preprocessing stage AP10 configured to perform one or more such operations, which may include (without limitation) impedance matching, analog-to-digital conversion, gain control, and/or filtering in the analog and/or digital domains to produce a multichannel signal in which each channel is based on a response of the corresponding microphone to an acoustic signal; [0085]: A100 that includes instances DC10L and DC10R of a direction indication calculator. Calculator DC10L calculates a direction indication DI10L for the multichannel signal (including left channels SL10 and SL20) produced by left microphone array R100L, and calculator DC10R calculates a direction indication DI10R for the multichannel signal (including right channels SR10 and SR20) produced by right microphone array R100R; ([0086]: Each of the direction indications DI10L and DI10R indicates a direction of arrival (DOA) of a sound component of the corresponding multichannel signal relative to the corresponding array. Depending on the particular implementation of calculators DC10L and DC10R, the direction indicator may indicate the DOA relative to the location of the inner microphone, relative to the location of the outer microphone, or relative to another reference point on the corresponding array axis that is between those locations (e.g., a midpoint between the microphone locations)).

Referring to Claim 16, (Canceled).

Referring to Claim 17, Visser teaches the electronic device of claim 14, wherein the first plurality of microphones are further configured to generate third signals related to a third sound in response to the third sound from the sound source at the third positions, wherein the first processor is further configured to generate a fifth result related to a third direction from the third positions to the sound source based on the third signals, and generate a sixth result related to a third distance to the sound source based on the fifth result and the second result ([0082]: perform one or more processing operations on the signals produced by the microphones to produce the corresponding multichannel signal. For example, FIG. 8A shows a block diagram of an implementation R200R of array R100R that includes an audio preprocessing stage AP10 configured to perform one or more such operations, which may include (without limitation) impedance matching, analog-to-digital conversion, gain control, and/or filtering in the analog and/or digital domains to produce a multichannel signal in which each channel is based on a response of the corresponding microphone to an acoustic signal; [0085]: A100 that includes instances DC10L and DC10R of a direction indication calculator. Calculator DC10L calculates a direction indication DI10L for the multichannel signal (including left channels SL10 and SL20) produced by left microphone array R100L, and calculator DC10R calculates a direction indication DI10R for the multichannel signal (including right channels SR10 and SR20) produced by right microphone array R100R; ([0086]: Each of the direction indications DI10L and DI10R indicates a direction of arrival (DOA) of a sound component of the corresponding multichannel signal relative to the corresponding array. Depending on the particular implementation of calculators DC10L and DC10R, the direction indicator may indicate the DOA relative to the location of the inner microphone, relative to the location of the outer microphone, or relative to another reference point on the corresponding array axis that is between those locations (e.g., a midpoint between the microphone locations)).

Referring to Claim 18, Visser teaches the electronic device of claim 17, wherein the second positions correspond to positions at which the second sound is received by microphones included in a second device set that is physically independent of the first device set, wherein as the first plurality of microphones move from the first positions to the third positions, the microphones of the second device set move from the second positions to the fourth positions ([0157]: multi-microphone processing system may include achieving ten to twelve dB in overall noise reduction, preserving voice level and color during movement of a desired speaker, obtaining a perception that the noise has been moved into the background instead of an aggressive noise removal, dereverberation of speech, and/or enabling the option of post-processing for more aggressive noise reduction).

Referring to Claim 19, Visser teaches the electronic device of claim 18, wherein the first communication circuit is further configured to receive fourth signals corresponding to a fourth sound received from the sound source at the fourth positions and receive information on a fourth direction from the fourth positions to the sound source, wherein the first processor is further configured to generate the fifth result related to the third direction based on the third signals and the fourth signals, and generates the sixth result related to the third distance based on the fifth result, the information of the fourth direction, and the second result ([0082]: perform one or more processing operations on the signals produced by the microphones to produce the corresponding multichannel signal. For example, FIG. 8A shows a block diagram of an implementation R200R of array R100R that includes an audio preprocessing stage AP10 configured to perform one or more such operations, which may include (without limitation) impedance matching, analog-to-digital conversion, gain control, and/or filtering in the analog and/or digital domains to produce a multichannel signal in which each channel is based on a response of the corresponding microphone to an acoustic signal; [0085]: A100 that includes instances DC10L and DC10R of a direction indication calculator. Calculator DC10L calculates a direction indication DI10L for the multichannel signal (including left channels SL10 and SL20) produced by left microphone array R100L, and calculator DC10R calculates a direction indication DI10R for the multichannel signal (including right channels SR10 and SR20) produced by right microphone array R100R; ([0086]: Each of the direction indications DI10L and DI10R indicates a direction of arrival (DOA) of a sound component of the corresponding multichannel signal relative to the corresponding array. Depending on the particular implementation of calculators DC10L and DC10R, the direction indicator may indicate the DOA relative to the location of the inner microphone, relative to the location of the outer microphone, or relative to another reference point on the corresponding array axis that is between those locations (e.g., a midpoint between the microphone locations)).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIE M NDURE/Examiner, Art Unit 3645


/DANIEL L MURPHY/Primary Examiner, Art Unit 3645